Citation Nr: 1426983	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-47 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Dani Robinson, Representative under the Provisions of 38 C.F.R. § 14.630


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse/Representative


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to June 1991.  A June 1996 report noted that the Veteran's service in Southwest Asia from October 1991 to April 1991 was verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative (including his representative at the hearing) has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In statements provided during a January 2012 VA examination the Veteran asserted that he had stopped work because of stress and increased physical symptoms that seemed to have developed at the end of his military service.  A claim for entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is therefore considered to be part of the issue on appeal.  

The Veteran also raised a claim for reconsideration of an earlier effective date determination at his June 2013 hearing that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Correspondence provided by the Veteran in February 2012 may also be construed as raising service connection claims for hypertension, sleep apnea, degenerative joint disease, reflux disease, posttraumatic stress disorder, fibromyalgia, chronic fatigue, hyperlipidemia, anxiety, and depression that have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in March 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that his service-connected disability is more disabling than currently rated and, in essence, that separate ratings are warranted for his migraine headaches and gastrointestinal problems independently from his symptoms presently rated as analogous to fibromyalgia.  He further contends that his most recent VA examination in January 2012 did not adequately address the disability.  The Board notes that the January 2012 VA examination included diagnoses of migraine headaches; chronic fatigue, myalgias, and arthralgias as symptoms of undiagnosed illness; and generalized arthralgia and myalgia of undiagnosed condition or illness.  The examiner, however, found that a diagnosis of fibromyalgia was not warranted.  A review of the private medical evidence of record also reflects that the Veteran was provided a diagnosis of "HIV" in 2004 and that an April 2010 statement noted he was receiving treatment for multiple medical disorders secondary to fibromyalgia without comment as to medical problems associated with service in Southwest Asia.  In light of the complex medical issues involved and the inconsistent medical opinions of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and his nervousness due to an undiagnosed illness.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

In addition, the examiner must opine as to whether the Veteran's service-connected disability renders him unable to secure and maintain substantially gainful employment-without regard to his age.  If it is concluded that the Veteran is able to engage in any particular type of employment, the examiner must explain what kind of work could be performed, considering the Veteran's educational background and prior work history.  

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


